        Case 1:19-cv-01493-CC Document 21 Filed 08/22/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


SUNTRUST EQUIPMENT                   )
FINANCE & LEASING CORP.,             )
                                     )
      Plaintiff,                     )     Case No. 1:19-cv-01493-CC
                                     )
v.                                   )
                                     )
INTERNATIONAL SPEEDWAY               )
CORPORATION,                         )
                                     )
      Defendant.                     )
                                     )
                                     )


     PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE

      NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil

Procedure Rule 41(a)(1), Plaintiff SunTrust Equipment Finance & Leasing Corp.

hereby dismisses the above-captioned action without prejudice. The Defendant has

neither served an answer nor a motion for summary judgment in this action.
        Case 1:19-cv-01493-CC Document 21 Filed 08/22/19 Page 2 of 3




Date: August 22, 2019              Respectfully submitted,

                                   GORDON REES SCULLY
                                   MANSUKHANI

                                   /s/ Leslie K. Eason
                                   Leslie K. Eason (Georgia Bar 100186)
                                   leason@grsm.com
                                   Burton Peebles (Georgia Bar 126109)
                                   bpeebles@grsm.com
                                   GORDON REES SCULLY MANSUKHANI
                                   3455 Peachtree Road, Suite 1500
                                   Atlanta, GA 30326
                                   Telephone: (404) 869-9054
                                   Facsimile: (678) 389-8475

                                   Benjamin T. Morton (Admitted Pro Hac
                                   Vice)
                                   bmorton@grsm.com
                                   GORDON REES SCULLY MANSUKHANI
                                   101 W. Broadway Suite 2000
                                   San Diego, CA 92101
                                   Telephone: (619) 230-7755
                                   Facsimile: (619) 696-7124

                                   Attorneys for Plaintiff SunTrust Equipment
                                   Finance & Leasing Corp.




                                    -2-
         Case 1:19-cv-01493-CC Document 21 Filed 08/22/19 Page 3 of 3




                          CERTIFICATE OF SERVICE
      I hereby certify that on this date, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system which automatically sends e-mail

notification of such filing to any attorneys of record.

      This 22nd day of August, 2019.


                                        /s/ Leslie K. Eason
                                        Leslie K. Eason
